
	

115 S2741 IS: Search Now, Inspect for Fentanyl Act of 2018
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2741
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2018
			Mr. Cassidy (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To authorize the United States Postal Service to inspect the contents of certain suspicious
			 packages  for illicit materials without a warrant.
	
	
		1.Short title
 This Act may be cited as the Search Now, Inspect for Fentanyl Act of 2018 or the SNIFF Act.
 2.Authority of United States Postal Service to inspect certain suspicious packagesSection 404 of title 39, United States Code, is amended by adding at the end the following:  (f)Authority To inspect certain suspicious packages (1)DefinitionsIn this subsection—
 (A)the term covered package means a package that— (i)originated outside the United States; and
 (ii)is addressed to a location within the United States; (B)the term qualified employee means an employee of the Postal Service who has been properly trained to inspect the contents of covered packages; and
 (C)the term United States includes any territory or possession of the United States. (2)Authority (A)In generalExcept as provided in subparagraph (B), and notwithstanding subsection (c), if a qualified employee acting in his or her official capacity at an international service center that processes inbound international mail has probable cause to believe that a covered package contains illicit materials, including matter that is nonmailable under section 3001, the employee shall, without obtaining a search warrant, inspect the contents of the covered package.
 (B)Safety exceptionThe requirement under subparagraph (A) shall not apply with respect to a covered package if a qualified employee believes that inspecting the contents of the covered package would pose a risk of personal injury to the employee or other individuals.
 (3)Rules of constructionNothing in paragraph (2) shall be construed to authorize— (A)any employee of the Postal Service to inspect a covered package, after the package has entered the domestic distribution network, without obtaining a search warrant; or
 (B)any person to read correspondence contained in a covered package without obtaining a search warrant..
		
